289 F.2d 808
Monie KING, Plaintiff-Appellant,v.Arthur S. FLEMMING, Secretary of Health, Education and Welfare, Defendant-Appellee.
No. 14313.
United States Court of Appeals Sixth Circuit.
April 14, 1961.

W. L. Steele, Ashland, Ky., for appellant.
John W. Morgan, Asst. U. S. Atty., Lexington, Ky., for appellee.
Jean L. Auxier, U. S. Atty., John W. Morgan, Asst. U. S. Atty., Lexington, Ky., on the brief.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.

ORDER.

1
The District Judge granted appellee's motion for summary judgment and dismissed the complaint. He held that the decision of the Secretary of Health, Education and Welfare, denying appellant's application for disability insurance benefits on the ground that appellant was not totally and permanently disabled, was supported by substantial evidence and was unassailable.


2
In this case, like that of Hall v. Flemming, 6 Cir., 289 F.2d 290, no findings were made by the Secretary on the issues as to what can the appellant do and what employment opportunities were available to a man afflicted as he was. Without such findings, the decision of the Secretary cannot be supported.


3
The judgment of the District Court is, therefore, reversed with instructions to remand it to the Secretary to take additional testimony and adopt findings on said issues. Hall v. United States, supra; Kerner v. Flemming, 2 Cir., 1960, 283 F. 2d 916.